Exhibit 10.1

INDEMNIFICATION AGREEMENT

This Indemnification Agreement, dated as of June    , 2016, is made by and
between CVB Financial Corporation, a California corporation (the “Company”),
and             (the “Indemnitee”).

WHEREAS,

A. The Company and the Indemnitee recognize that interpretation of ambiguous
statutes, regulation, court opinions, and the Company’s Articles of
Incorporation and Bylaws, are too uncertain to provide the Company’s directors
and officers with adequate or reliable advance knowledge or guidance with
respect to the legal risks and potential liabilities to which they may become
personally exposed as a result of performing their duties in good faith for the
Company and/or any of its subsidiaries;

B. The Company and the Indemnitee are aware of the substantial growth in the
number of lawsuits filed against corporate officers and directors in
connection with their activities in such capacities and by reason of their
status as such;

C. The Company and the Indemnitee recognize that the cost of defending against
such lawsuits, whether or not meritorious, is typically either beyond the
financial resources of most directors and officers of the Company and/or any of
its subsidiaries or far outweighs the limited benefits of serving as a director
or officer;

D. The Company and the Indemnitee recognize that the legal risks and potential
liabilities, or the very threat thereof, and the resultant substantial time and
expense endured in defending against such lawsuits, bear no reasonable logical
relationship to the amount of compensation received by the Indemnitee. These
factors pose a significant deterrent to and induce increased reluctance on the
part of, experienced and capable individuals to serve as directors or officers
of the Company and/or any of its subsidiaries;

E. The Company has investigated the availability and deficiency of the liability
insurance to provide its directors and officers with adequate protection against
the foregoing legal risks and potential liabilities. It has concluded that such
insurance provides inadequate protection to its directors and officers. Thus, it
would be in the best interests of the Company and its shareholders to contract
with some or all of its directors and officers, including the Indemnitee, to
indemnify them to the fullest extent permitted by law against personal liability
for actions taken in the good faith performance of their duties to the Company
and/or any of its subsidiaries;

F. Section 317 of the General Corporation law of the State of California, which
sets forth certain provisions relating to mandatory and permissive
indemnification of officers and directors (among others) of a California
corporation by such corporation requires indemnification in certain
circumstances, permits it in other circumstances, and prohibits it in some
circumstances.

G. The Board of Directors of the Company has determined, after due consideration

 

1



--------------------------------------------------------------------------------

and investigation of this Agreement and various other options available in lieu
hereof, that the following Agreement is intended to : (1) induce and encourage
highly experienced and capable persons such as the Indemnitee to serve as
directors or officers of the Company and/or any of its subsidiaries; (2)
encourage such persons to resist what they consider unjustifiable suits and
claims made against them in connection with the good faith performance of their
duties to the Company and/or any of its subsidiaries, secure in knowledge that
certain expenses, costs and liabilities incurred by them in their defense of
such litigation will be borne by the Company and that they will receive the
maximum protection against such risks and liabilities as legally may be made
available to them; and (3) encourage directors and officers to exercise their
best business judgment regarding matters which come before the Board of
Directors without undue concern for the risk that claims may be made against
them on account thereof.

H. The Company desires to have the Indemnitee continue to serve as director or
officer of the Company and/or any of its subsidiaries free from concern for
unpredictable, inappropriate or unreasonable legal risk and personal liabilities
by reason of his or her acting in good faith in the performance of his or her
duty to the Company and/or any of its subsidiaries. The Indemnitee desires to
continue to serve as a director or officer of the Company and/or any of its
subsidiaries, provided, and on the express condition, that he or she is
furnished with the indemnity set forth herein.

I. The Company wishes to provide in this Agreement for the indemnification of
and the advancing of expenses to the Indemnitee to the fullest extent (whether
partial or complete) permitted by law and as set forth in the Agreement, and, to
the extent insurance is maintained, for the continued coverage of the Indemnitee
under the directors’ and officers’ liability insurance policy of the Company.

NOW, THEREFORE, in consideration of the premises and of the Indemnitee
continuing to serve the Company directly and/or, on its behalf or at its
request, as an officer, director, manager, member, partner, fiduciary or trustee
of, or in a similar capacity with another Person (as defined below), any
subsidiary or any employee benefit plan, and intending to be legally bound
hereby, the parties hereto agree as follows:

1. Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement:

(a) Agreement: means this Indemnification Agreement, as amended from time to
time hereafter.

(b) Board of Directors: means the Board of Directors of the Company and/or the
Board of Directors of any subsidiary of the Company.

(c) Claim: means any threatened, asserted, pending or completed civil, criminal,
administrative, investigative or other action, suit or proceeding of any kind
whatsoever, including any arbitration or other alternative dispute resolution
mechanism, or any appeal of any kind thereof, or any inquiry or investigation,
whether instituted by the Company and/or any of its subsidiaries, any
governmental agency or any other party, that the Indemnitee in good faith
believes might lead to the institution of any such action, suit or proceeding,
whether civil, criminal, administrative, investigative or other, including any
arbitration or other alternative dispute resolution mechanism.

 

2



--------------------------------------------------------------------------------

(d) Indemnifiable Expenses: means (i) all expenses and liabilities, including
judgments, fines, penalties, interest, amounts paid in settlement with the
approval of the Company and/or any of its subsidiaries, and counsel fees and
disbursements (including, without limitation, experts’ fees, court
costs, retainers, transcript fees, duplicating, printing and binding costs, as
well as telecommunications, postage and courier charges) paid or incurred in
connection with investigation, defending, being a witness in or participating in
(including on appeal), or preparing to investigate, defend, be a witness in or
participate in, any Claim relating to any Indemnifiable Event (as defined below)
by reason of the fact that Indemnitee is, was or has agreed to serve as a
director, officer, employee or agent of the Company and/or any of its
subsidiaries, or while serving or has agreed to serve on behalf of or at the
request of the Company as a director, officer, manager, member, partner,
fiduciary, trustee or in a similar capacity of any subsidiary of the Company or
of another Person, or by reason of any action alleged to have been taken or
omitted in any such capacity, whether occurring before, on or after the date of
this Agreement (any such event, an “Indemnifiable Event”), (ii) any liability
pursuant to a loan guaranty (other than a loan guaranty given in a personal
capacity) or otherwise, for any indebtedness of the Company or any subsidiary of
the Company which the Company or any such subsidiary has assumed or taken
subject to, and (iii) any liabilities which an Indemnitee incurs as a result of
acting on behalf of the Company and/or any subsidiary of the Company (whether as
a fiduciary or otherwise) in connection with the operation, administration or
maintenance of an employee benefit plan or any related trust or funding
mechanism (whether such liabilities are in the form of excise taxes assessed by
the United States Internal Revenue Service, penalties assessed by the United
States Department of Labor, restitutions to such a plan or trust or other
funding mechanism or to a participant or beneficiary of such plan, trust or
other funding mechanism, or otherwise).

(e) Loss: means all losses, Claims, damages, fines or penalties, including,
without limitation, any legal or other expenses (including, without limitation,
any legal fees, judgments, fines, appeal bonds or related expenses) incurred in
connection with defending, investigating or settling any Claim, fine, penalty or
similar action.

(f) Person: means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

2. Basic Indemnification Arrangement: Advancement of Indemnifiable Expenses.

(a) In the event that the Indemnitee was, is or becomes subject to, a party to
or witness or other participant in, or is threatened to be made subject to, a
party to or witness or other participant in, a Claim by reason of (or arising in
part out of) an Indemnifiable Event, the Company shall indemnify the Indemnitee,
or cause such Indemnitee to be indemnified, to the fullest extent permitted by
the laws of the State of California in effect on the date hereof and as amended
from time to time, and shall hold the Indemnitee harmless from and against all
Losses that arise by reason of (or arising in part out of) an

 

3



--------------------------------------------------------------------------------

Indemnifiable Event; provided, however, that no change in the laws of the State
of California shall have the effect of reducing the benefits available to the
Indemnitee hereunder based on the laws of the State of California as in effect
on the date hereof or as such benefits may improve as a result of amendments
after the date hereof. The rights of the Indemnitee provided in this Section 2
shall include, without limitation, the rights set forth in the other sections of
this Agreement. Payments of Indemnifiable Expenses shall be made as soon as
practicable but in any event no later than twenty (20) calendar days after
written demand is presented to the Company, against any all Indemnifiable
Expenses.

(b) Upon request by the Indemnitee, the Company shall advance, or cause to be
advanced, any and all Indemnifiable Expenses incurred by the Indemnitee (an
“Expense Advance”) on the terms and subject to the conditions of this Agreement,
as soon as practicable but in any event no later than twenty (20) calendar days
after written demand, together with supporting documentation, is presented to
the Company. The Company shall, in accordance with such request (but without
duplication), either (i) pay, or cause to be paid, such Indemnifiable Expenses,
on behalf of the Indemnitee, or (ii) reimburse, or cause the reimbursement of,
the Indemnitee for such Indemnifiable Expenses. However, the obligation of the
Company to make an Expense Advance pursuant to this Section 2(b) shall be
subject to the condition that, if, when and to the extent that a final judicial
determination is made (as to which all rights of appeal therefrom have been
exhausted or lapsed) that the Indemnitee is not entitled to be so indemnified
under applicable law, the Company shall be entitled to be reimbursed by the
Indemnitee (who hereby agrees to reimburse the Company) for all such amounts
theretofore paid (it being understood and agreed that the foregoing agreement by
the Indemnitee shall be deemed to satisfy any requirement that the Indemnitee
provide the Company with an undertaking to repay any Expense Advance if it is
ultimately determined that the Indemnitee is not entitled to indemnification
under applicable law). Subject to Section 2(g), the Indemnitee’s undertaking to
repay such Expense Advances shall be unsecured and interest-free.

(c) Notwithstanding anything in this Agreement to the contrary, the Indemnitee
shall not be entitled to indemnification or advancement of Indemnifiable
Expenses pursuant to this Agreement in connection with any Claim initiated by
the Indemnitee unless (i) the Company has joined in or the Board of Directors
has authorized or consented to the initiation of such Claim or (ii) the Claim is
one to enforce the Indemnitee’s rights under this Agreement (including an action
pursued by the Indemnitee to secure a determination that the Indemnitee should
be indemnified under applicable law).

(d) The indemnification obligations of the Company under Section 2(a) shall be
subject to the condition that the Board of Directors shall have determined (by
majority vote of directors who are not parties to the applicable Claim) that the
indemnification of the Indemnitee is proper in the circumstances because the
Indemnitee is entitled to be indemnified under applicable law. If a majority of
the Board of Directors is or is reasonably likely to become parties to the
applicable Claim, the determination whether indemnification of the Indemnitee is
proper in the circumstances because the Indemnitee

 

4



--------------------------------------------------------------------------------

is entitled to be indemnified under applicable law shall instead be made by
independent legal counsel in a written opinion. If the Board of Directors or
independent legal counsel determines that the Indemnitee is not entitled to be
indemnified in whole or in part under applicable law, the Indemnitee shall have
the right to commence litigation in any court in the State of California having
subject matter jurisdiction thereof and in which venue is proper, seeking
an initial determination by the court or challenging any such determination by
the Board of Directors or independent legal counsel, including the legal or
factual bases therefor, and the Company hereby consents to service of process
and to appear in any such proceeding. If the Indemnitee commences legal
proceedings in a court of competent jurisdiction to secure a determination that
the Indemnitee should be indemnified under applicable law, any determination
made by the Board of Directors or independent legal counsel that the Indemnitee
is not entitled to be indemnified under applicable law shall not be binding, the
Indemnitee shall continue to be entitled to receive Expense Advances, and the
Indemnitee shall not be required to reimburse the Company for any Expense
Advance, until a final judicial determination is made in the Claim (as to which
all rights of appeal therefrom have been exhausted or lapsed) that the
Indemnitee is not entitled to be so indemnified under applicable law. Any
determination by the Board of Directors or independent legal counsel otherwise
shall be conclusive and binding on the Company and the Indemnitee.

(e) To the extent that the Indemnitee has been successful on the merits or
otherwise in defense of any or all Claims relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, including
dismissal without prejudice, the Indemnitee shall be indemnified against all
Indemnifiable Expenses actually and reasonably incurred in connection therewith,
notwithstanding an earlier determination by the Board of Directors or
independent legal counsel that the Indemnitee is not entitled to indemnification
under applicable law.

(f) Notwithstanding anything to the contrary herein, the Company shall not be
obligated pursuant to the terms of this Agreement to indemnify Indemnitee for
any acts or omissions or transactions from which a director, officer, employee
or agent may not be relieved of liability under applicable law. No
indemnification under this Agreement shall be paid by the Company (except to the
extent it is provided from policies of insurance carried by the Company) on
account of any Claim (i) in which judgment is rendered against Indemnitee for an
accounting of profits made from the purchase or sale by Indemnitee of securities
of the Company under the provisions of section 16(b) of the Securities Exchange
Act of 1934, or similar provisions of any federal, state or local laws.

(g) Notwithstanding any other provisions contained herein, this Agreement and
the rights and obligations of the parties hereto are subject to the
requirements, limitations and prohibitions set forth in state and federal laws,
rules, regulations, and orders regarding indemnification and prepayment of
expenses, legal or otherwise, and liabilities, including, without limitation,
Sections 204 and 317(c) of the California Corporations Code, Section 18(k) of
the Federal Deposit Insurance Act and Part 359 of the Federal Deposit Insurance
Corporation’s Rules and Regulations and any successor regulations thereto.

 

5



--------------------------------------------------------------------------------

3. Indemnification of Additional Expenses. The Company shall indemnify, or cause
the indemnification of, the Indemnitee against any and all Indemnifiable
Expenses and, if requested by the Indemnitee, shall advance such Indemnifiable
Expenses to the Indemnitee subject to and in accordance with Section 2, which
are incurred by the Indemnitee in connection with any action brought by the
Indemnitee, the Company or any other Person with respect to the Indemnitee’s
right to: (i) indemnification or an Expense Advance by the Company under this
Agreement or any provision of the Company’s Articles of Incorporation and/or
Bylaws and/or (ii) recovery under any directors’ and officers’ liability
insurance policies maintained by the Company, regardless of whether the
Indemnitee ultimately is determined to be entitled to such indemnification,
Expense Advance or insurance recover, as the case may be; provided that the
Indemnitee shall be required to reimburse such Indemnifiable Expenses in the
event that a final judicial determination is made in the Claim (as to which all
rights of appeal therefrom have been exhausted or lapsed) that such action
brought by the Indemnitee was frivolous, or that the Indemnitee acted in bad
faith in an action brought by the Company or any other Person.

4. Partial Indemnity, etc. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Indemnifiable Expenses in respect of a Claim but not, however, for the total
amount thereof, the Company shall nevertheless indemnify the Indemnitee for the
portion thereof to which the Indemnitee is entitled.

5. Burden of Proof. In connection with any determination by the Board of
Directors, independent legal counsel, any court or otherwise as to whether the
Indemnitee is entitled to be indemnified hereunder, the Board of Directors,
independent legal counsel or the applicable court shall presume that the
Indemnitee has satisfied the applicable standard of conduct and is entitled to
indemnification, and the burden of proof shall be on the Company or its
representative to establish, by clear and convincing evidence, that the
Indemnitee is not so entitled.

6. Reliance as Safe Harbor. The Indemnitee shall be entitled to indemnification
for any action or omission to act undertaken (a) in good faith reliance upon the
records of the Company and/or any of its subsidiaries, including its financial
statements, or upon information, opinions, reports or statements furnished to
the Indemnitee by the officers or employees of the Company or any of its
subsidiaries in the course of their duties, or by committees of the Board of
Directors, or by any other Person as to matters the Indemnitee reasonably
believes are within such other Person’s professional or expert competence, or
(b) on behalf of the Company and/or any of its subsidiaries in furtherance of
the interest of the Company or such subsidiary, as applicable, in good faith in
reliance upon, and in accordance with, the advice of legal counsel or
accountants, provided such legal counsel or accountants were selected with
reasonable care by or on behalf of the Company or any applicable subsidiary. In
addition, the knowledge and/or actions, or failures to act, of any other
director, officer, agent or employee of the Company or any of its subsidiaries
shall not be imputed to the Indemnitee for purposes of determining the right to
indemnity hereunder.

7. No Other Presumptions. For purposes of this Agreement, the termination of any
Claim, action, suit or proceeding, by judgment, order, settlement (whether with
or without court approval) or conviction, or upon a plea of nolo contendere or
its equivalent, shall not create a presumption that the Indemnitee did not meet
any particular standard of conduct or have any particular belief or that a court
has determined that indemnification is not permitted by applicable

 

6



--------------------------------------------------------------------------------

law. In addition, neither the failure of the Board of Directors or independent
legal counsel to have made a determination as to whether the Indemnitee has met
any particular standard of conduct or had any particular belief, nor an actual
determination by the Board of Directors or independent legal counsel that the
Indemnitee has not met such standard of conduct or did not have such belief,
prior to the commencement of legal proceedings by the Indemnitee to secure a
judicial determination that the Indemnitee should be indemnified under
applicable law, shall be a defense to the Indemnitee’s claim or create a
presumption that the Indemnitee has not met any particular standard of conduct
or did not have any particular belief.

8. Non-exclusivity, etc. The rights of the Indemnitee hereunder shall be in
addition to any other rights the Indemnitee may have under the Company’s
Articles of Incorporation and Bylaws, the laws of the State of California, or
otherwise. To the extent that a change in the laws of the State of California or
the interpretation thereof (whether by statute of judicial decision) permits
greater indemnification by agreement than would be afforded currently under the
Company’s Articles of Incorporation and Bylaws, it is the intent of the parties
hereto that the Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change. To the extent that there is a conflict or inconsistency
between the terms of this Agreement and the Company’s Articles of Incorporation
or Bylaws, it is the intent of the parties hereto that the Indemnitee shall
enjoy the greater benefits regardless of whether contained herein, in the
Company’s Articles of Incorporation or Bylaws or any other agreement.

9. Liability Insurance. The Company shall use its reasonable best efforts to
purchase and maintain a policy or policies of insurance with reputable insurance
companies with A.M. Best ratings of “A” or better, providing Indemnitee with
coverage for any liability asserted against, or incurred by, Indemnitee or on
Indemnitee’s behalf by reason of the fact that Indemnitee is or was or has
agreed to serve as a director, officer, employee or agent of the Company and/or
any of its subsidiaries, or while serving as a director or officer of the
Company and/or any of its subsidiaries, is or was serving or has agreed to serve
on behalf of or at the request of the Company as a director, officer, employee
or agent, (which, for purposes hereof, shall include a trustee, fiduciary,
partner or manager or similar capacity) of another corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise, or arising out of Indemnitee’s status as such, whether or not
the Company would have the power to indemnify Indemnitee against such liability
under the provisions of this Agreement. Such insurance policies shall have
coverage terms and policy limits at least as favorable to Indemnitee as the
insurance coverage provided to any other director or officer of the Company or
any of its subsidiaries. If the Company has such insurance in effect at the time
the Company receives from Indemnitee any notice of the commencement of an
action, suit or proceeding, the Company shall give prompt notice of the
commencement of such action, suit or proceeding to the insurers in accordance
with the procedures set forth in the policy. The Company shall thereafter take
all necessary or desirable action to cause such insurers to pay, on behalf of
the Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policy.

10. Amendments, etc. No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver. In the event the Company or
any of its subsidiaries enters into an indemnification agreement with another

 

7



--------------------------------------------------------------------------------

director, officer, agent, fiduciary or manager of the Company or any of its
subsidiaries containing a term or terms more favorable to the indemnitee than
the terms contained herein (as determined by the Indemnitee) , the Indemnitee
shall be afforded the benefit of such more favorable term or terms and such more
favorable terms or terms shall be deemed incorporated by reference herein as if
set forth in full here. As promptly as practicable following the execution by
the Company or the relevant subsidiary of each indemnity agreement with any such
other director, officer or manager (i) the Company shall send a copy of the
indemnity agreement to the Indemnitee, and (ii) if requested by the Indemnitee,
the Company shall prepare, execute and deliver to the Indemnitee an amendment to
this Agreement containing such more favorable term or terms.

11. Subrogation. In the event of payment by the Company under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee with respect to any insurance policy.
Indemnitee shall execute all papers reasonably required and shall do everything
that may be reasonably necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights. The Company shall pay or reimburse all expenses actually
and reasonably incurred by Indemnitee in connection with such subrogation.

12. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against the
Indemnitee to the extent the Indemnitee has otherwise actually received payment
(under any insurance policy, any provision of the Company’s Articles of
Incorporation and Bylaws, or otherwise) of the amounts otherwise indemnifiable
hereunder.

13. Defense of Claims. The Company shall be entitled to participate in the
defense of any Claim relating to an Indemnifiable Event or to assume the defense
thereof, with counsel reasonably satisfactory to the Indemnitee; provided that
if the Indemnitee reasonably believes, after consultation with counsel selected
by the Indemnitee, that (i) the use of counsel chosen by the Company to
represent the Indemnitee would present such counsel with an actual or potential
conflict of interest, (ii) the named parties in any such Claim (including any
impleaded parties) include both (A) the Company or any subsidiary of the Company
and (B) the Indemnitee, and the Indemnitee concludes that there may be one or
more legal defenses available to him that are different from or in addition to
those available to the Company or any subsidiary of the Company or (iii) any
such representation by such counsel would be precluded under the applicable
standards of professional conduct then prevailing, then the Indemnitee shall be
entitled to retain separate counsel (but not more than one law firm plus, if
applicable, local counsel in respect of any particular Claim) at the Company’s
expense. The Company shall not be liable to the Indemnitee under this Agreement
for any amounts paid in settlement of any Claim relating to an Indemnifiable
Event which is effectuated without the Company’s prior written consent. The
Company shall not, without the prior written consent of the Indemnitee, effect
any settlement of any Claim relating to an Indemnifiable Event which the
Indemnitee is or could have been a party unless such settlement solely involves
the payment of money and includes a complete and unconditional release of the
Indemnitee from all liability on all claims that are the subject matter of such
Claim. Neither the Company nor the Indemnitee shall unreasonably withhold its or
his consent to any proposed settlement; provided that the Indemnitee may
withhold consent to any settlement that does not provide a complete and
unconditional release of the Indemnitee. To the fullest extent permitted by
California law, the Company’s assumption of the defense of a Claim

 

8



--------------------------------------------------------------------------------

pursuant to this Section 13 will constitute an irrevocable acknowledgement by
the Company that any Indemnifiable Expenses incurred by or for the account of
the Indemnitee incurred in connection therewith are indemnifiable by the Company
under Section 2 of this Agreement.

14. Binding Effect, etc. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs, executors and personal and
legal representatives. The Company shall require and cause any successor(s)
(whether directly or indirectly, whether in one or a series of transactions, and
whether by purchase, merger, consolidation, or otherwise) to all or a
significant portion of the business and/or assets of the Company and/or its
subsidiaries (on a consolidated basis), by written agreement in form and
substance reasonably satisfactory to the Indemnitee, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no such succession had taken place;
provided that no such assumption shall relieve the Company from its obligations
hereunder and any obligations shall thereafter be joint and several. This
Agreement shall continue in effect regardless of whether the Indemnitee
continues to serve as a director or officer of the Company and/or on behalf of
or at the request of the Company as a director, officer, manager, member,
partner, fiduciary, trustee or in a similar capacity of any subsidiary of the
Company or another Person. Except as provided in this Section 14, neither party
shall, without the prior written consent of the other, assign or delegate this
Agreement or any rights or obligations hereunder.

15. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, all portions of any paragraph of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable) shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or unenforceable
and to give effect to the terms of this Agreement.

16. Specific Performance, etc. The parties recognize that if any provision of
this Agreement is violated by the parties hereto, the Indemnitee may be without
an adequate remedy at law. Accordingly, in the event of any such violation, the
Indemnitee shall be entitled, if the Indemnitee so elects, to institute
proceedings, either in law or at equity, to obtain damages, to enforce specific
performance, to enjoin such violation, or to obtain any relief or any
combination of the foregoing as the Indemnitee may elect to pursue.

17. Notices. All notices, requests, consents and other communications hereunder
to any party shall be deemed to be sufficient if contained in a written document
delivered in person or sent by telecopy, nationally recognized overnight courier
or personal delivery, addressed to such party at the address set forth below or
such other address as may hereafter be designated on the signature pages of this
Agreement or in writing by such party to the other parties:

 

9



--------------------------------------------------------------------------------

  (a)

To the Company:

CVB Financial Corp.

701 North Haven Avenue

Ontario, CA 91764

Attention: Chief Financial Officer

Fax: (909) 481-2120

 

  (b)

If to the Indemnitee, to the address set forth on Annex A hereto.

All such notices, requests, consent and other communications shall be deemed to
have all been given or made if and when received (including by overnight
courier) by the parties at the above addresses or sent by electronic
transmission, with confirmation received, to the fax numbers specified above (or
at such other address or fax number for a party as shall be specified by like
notice). Any notice delivered by any party hereto to any other party hereto
shall also be delivered to each other party hereto simultaneously with delivery
to the first party receiving such notice.

18. Counterparts. This Agreement may be executed in counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced to evidence
the existence of this Agreement.

19. Headings. The headings of the sections and paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction or interpretation thereof.

 

10



--------------------------------------------------------------------------------

20. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

CVB FINANCIAL CORP.

 

By:

 

 

Name:

 

 

Title:

 

 

“INDEMNITEE”

 

By:

 

 

Name:

 

 

 

11



--------------------------------------------------------------------------------

Annex A

 

Name and Business Address:

 

 

 

Attention:

 

 

Telephone:

 

 

Fax:

 

 

 

A-1